OFFICE     OF THE        ATTORNEY          GENERAL   OF TEXAS
                                                     AUSTIN
                                                                                          :1
‘&g#ALD
     c. MANN                                                                           ,I’ b\
 A-*--
                                                                                      Y 4’
               Hon. k.9. iUyohs, County Auditor                                        P
               Gregg munty
               tongriaw, .Texan

               Dear Sfrn




                               ‘fhia   d6~~iib 6nt     is   ia

               tierOS June Z6, 1939, wherel
               upon three
               ve QWt6 froRi your
Bon. R.S. Wyahe, Co.mty iudftor, Page 2


        oontalned in this Aot shall be OOnBtm6d a8
        preoluding . . . the county Golrlwisaioners'
        Court irCUII
                   makiag'OhUI&NI in the budget.fol?
        oounty purposes . . . l I)068this Ul6clll,
        among other thing@, that the Commlaslon6rs*
        Court may amndthe   adopteA.oounty budget at
        Will, Without r8&?Ud to th6 8Xiet6llO6 0s
        @'aYe publio n606E4SityT"

           Article 689a-9, I&vised Civil Statute0 Qt
l$as,  provides Sor the preparation of the oo%ty budg-
      Arti     089a-10, Revised Civil Statutes of Tw,
&.dee    that when ths oowkty judge has OOi@6t6d the
budget Sor the oo\mty that a ocrpy of the mu6 should
36 filed with the olerk of the oounty oourt, aYailabl6
for the inspeotlon or any taxpayer.

           Artlold 689a-ll, Redsad Olvll Statutea of
Texae, 5.p part, reyL6 as iollowsr

              *The Ctiselaucrr6*    Court Fn eaoh oo~n-
        ty shalleaoh year pro?id6 for a pubrio hear-
        ing on the ocunty budget - whi6h hearlag ahall
        take plao6 oL+hqs date to be nankiedby the
        Connnleslcmers~ Oo~rt subeequant to mtut      lSth
        and prior to the 16~y OftuEel by aaid OCUPC
        mlsslQn6rs’ court.     Pub110 notfae ahall be
        given that on said date of hearing the bu&-
        et a6.~prepared by the OoUnty Judg6 will b6
        nn&LW4A      @ +i?lfL
                            f-
                            &Q?nmb&-6.*      fbzt-.  wL+A
        notloe shall name the hour, the date and Mm
         plaoe whera the hearing shall be oonduoted.
         My taxpayer of su6h oormty ehall have th6
         right to. be present and partloipat~ in aaid
         hearing. At the OOnOlU&CBll Of the hear&n&
         the budgst as prepared by the County J'udg6
         shall be aoted upon by the Commissionerrr~
         court. The 0o~rt shall havs authority to
         make suoh ohangem In the bwet      as in th6f.E
         judgment th6 law Wamanta     and the int8rMt
         of the taxpayers demanq
Hon. R.S. Wyohe, County Auditor,   F’cq6 8




     bu&et is mad6, a oopy of th6 ord6r oi the
     Oourt-amending th6 buU@ shall be fil6A
     with th6 alerk of th6 mnlnty Qourt, and at-
     taohed to th6 budget originafiy adOpt6&"
     (Underaooring our8).

         mfole    689a-20, Bevi5eA illvll Statutes of
Texas, reader,a8 foUowat

          'Wothing oontalmA In thir AOt ehall.be
     OCUWtrU6d68 pr6OiUding th6 b!IghhtW?O fZoP
     pralckg oh-68   in th6 budget for Stat.6 par-
     ~0568 or prevent the oounty aosunla~ioner8~
     ,Gourt from nmkhg ehan$ea in tha budgcst for
     oounty purpose6 or prevent the go~6rafn&
     body *ommaking    6haIl&6S in th6 bu&6ts r0r
     sohool purm6a;    and the  duti66.r6qulreA by
     Vim6    or thi5 llotOr E&t&6, GOUatys Olty
     and soheol ofrioere er Repr6fW3ntcltiY68&all
     be performd ror the ompeneatifm     ~~(11
                                             pm-
     vid6d by law to.be paid said ofrioer8, re-
     epeofi+ely."

         Corpus Juria, Volume 28, page 884, d6fin66
the term *&raVB" as SolkeWlu

         *As an adjeotivs, d6servl43 rerlour
     oonsld6ratioior  thought! im2ortant;
     weighty."

         Gorpus Juris, Volum~l 30, BeOti~~%9+  pa&.
856, defTme   the term *publ$6 neoessity* a6 tollewsl
Bon. B.S. Wyohe, County AudLtor, Rig6 4,


         %esded for r6a8Oaab3.6oonYenl6noe,
     taoillty, and oomple+moaa in aooompliahing
     a publlo. purpose   great, or urgent publlo
     ooav6nl6nos~ wititZ6$W6aOs to 16giShtiV8
     aotion, th@t urgent, 5.mmdiate pubUo n66A
     arising rrom eristl      oondltlona, whloh in
     th6 jIZdgtWt Of th0%s      *lAtum,    juatifls.
     a dl&urbano% of prlvat% rlghtr wbloh other-
     tiar ml&t be lseplly .exemptfrtm sush'ln-
     t6rrerenoe~.m
           This dqartment held, In ui oplnlon writtm
byH6n.    Joe J. Almap Aariotant Attorney Qeumal,
dated Ootober 3, 2.938,that the odaaloimrs~            aoart
o f a o o untywti ua a uth o r lfs
                                 a 4 ma k 6
                                 to       o h a a g eh
                                                     nr l b udg -
etaSt6rita      flnrrladoptlorrcoopt la Osareaf~an-
,@y and gave    publk, nsoeaslty~ la quote ?som #aId
0pirsLm   a8 r0uanc

         Qtle   ulo~t~priaaiple         at&w
     that in tn% otmatruo~l~  ai otatute8tbrt
     th6y mUat b6 OonstrWd as a w&ls and la 8\uh
     amsuer   aa to &Y% ior   and ~Wmtte.eaoh
     and er6Py okur.4 roriaa th6reino;
                                    ”aestial 11,
     quted&ove    a~~iilasUyprcw$Aeathrt
     aftsrahes&oithe       Uxpsyerithetth6Om-
     mia do n%r r *
                  Qo wt   8houlAlot up a   alur id     %tt*
     Th6 art1016 further pMnLd68  that the 0           or
     SiOnSlW' a0UI't6baJ.lhaT6 authority t0 W&k@
     auoh ahang6tilnths baaget as in th6S.r  Juag-
     m6nt the lm yiarrant#~  Th68e ohaa$er, unbu’
     this S~tlsl6, aret   be m&4 priol! t0 the
     adoptlm or the bud&& and after a rull~heae
     lng orthetsrpepms.
          *It La ale0 rrignlriaurtr
                                  ‘to note that   the
      &2&$SlStW6hSS   6BSOt6diQthiS    &faB     W
      geab olauae pl%wlAlagthat in'osssOr&rast
      publz0 n%O6Sdty th6 'bUt@t 80 PppWY6d'~.
      the oourt may be w&d.      Thio ray only bo
      dene, hW%Y6r   in Os6Q ~OZiditiOll9
                                        6xir0 WhiOh
      bOUld n6t be'ior.ssan r) tb6 WE6      0r th6.
      adoption Or th6 budg6t;"
           ye   are not or the eplnfan, upwioanrrlb
Hon. 8.9. Uyoh6, County Auditor,            -6    6

        erlng the aot ss muhoI.4, t&st soOtion Eo
        quoted abov6, 4008 not autlprlts the 00&s-
        8loners~ Oaurt to maiceohaages so a8 to ln-.
        oreaes the smoum8 of.t& buAg6t after it8
        rim   adoption -06pt la 6aSM ai W&al-
                   No Ao not thSak it stihorlss8 the
        %&l~~onors@ Oaurt to lnaroaso the budgat
       'after its adoptlah TO so holA,woulA AssW6y
        th6~Y6l'ypurpoao 0r tha a61hw
            Thla dap6rW1mt h6lA la sn opialm wrltta

Of a OOUIlty Was UlWlthoriZ6dtO         IBSkO w       8X~nditUXO
0r rm5   0r the 00unty
with the budget, 6X06pt
OM6 of grata pub110 a6Oeasity,
oourt was wthorized t@ emaA th6 tutisotla or&r to*
provi& rarau6hsmargonsy                .we y.eao,
&r6alth, a oopy~of this op
         is to what oonstit&os *-ye publfa aeooe-
Slty* wIU laWJ6U d6ps& upan the $a@*8 in 6U¶h.sUSq
         Inawwerto     aarqn6s$laasc yeuuorsspas%
fully advlseb that lo I a the opinion oi tnls &apartmaat
that after the oouaty buAgst ha b66a finally a~praYa6
by   the   Qomalaaioners~   Ooyrt,   that    the Oaidaslarer8~
             be au%horLzsdto
Oourtwould~not                     mm&the    ori&al
budg6t,unl6saths6r~diturea        Sat ou~ln4$asmsndr
mqnt to the buAg6t w6r6 mrg6noy     6xp6nbitursa, an4
wera obuaed and ti6oea6l~et66by s gave
aityto pleat Uzwau6l and unioreaan    06n
oouldnot,byr~~ablydi~gantthoueht~dsttcm-
tlcm b&V6 b6Qn inalud6A ia the ori&sl.ktbgsf~
             You are lurth62 r6apsotrullp a(brir66that             lb
la the opinion 6s this &6partnusnt th6t th6 bmmiaai6rMX8*
court 0r a oohnty la uasut&orlseA to W   sny upandi-
turb Of the iunds Or thm WKity, =06pt in SrriOt W*
 llanoe wlthths budget,,sxarpt 6morg6nay SrpaaAitures
Eon.R.S.Wyohd,coun8yAualtox*
                           Pago 6

dillgent.thought and attention, hare been l.noludeQln
the orlglnal budget aaid @aer@noy srpOrinditwe8 balng
niade by proper amen imentto the bud@tbythe   Oamle
slonare' court.
       Thersrore, your fir88 queatlarl   18 aumrare6
in the affinnetive. row rb40d p~0sti0n 18 -wea
in the ne~tlte.   Your t.hlr~qlle#8lm la anmwexe6 in
thcnegative.

       Trusting that thlo awWerB    JrOW i.U&SY,   ~0
are
                           verytrulyyourr
                        ATToR!aEY
                               mafERALor Txxh6